



Exhibit 10.1


FIRST AMENDMENT
TO THE
POST HOLDINGS, INC. EXECUTIVE SEVERANCE PLAN
WHEREAS, Post Holdings, Inc. (“Company”) previously adopted the Post Holdings,
Inc. Executive Severance Plan (“Plan”);
WHEREAS, the Company reserved the right to amend the Plan pursuant to Article
IVF thereof;
WHEREAS, from time to time, equity awards made under the Post Holdings, Inc.
2012 Long-Term Incentive Plan and the Post Holdings, Inc. 2016 Long-Term
Incentive Plan (collectively, the “Equity Plans”) may provide for a time-based
vesting schedule on other than a ratable basis, or that is ratable in whole or
part but where such vesting schedule does not provide for any vesting of such
award on or before the first anniversary of the date of grant of the equity
award (either, a “Delayed Vested” equity award);
WHEREAS, the Committee (as defined in the Plan) has determined that, in the
event that an executive covered under this Plan has a Delayed Vested equity
award under the Equity Plans and that executive experiences an involuntary
termination of employment while such equity award is not fully vested and is
otherwise eligible for benefits under the Plan, it would be equitable to vest
the award as if there were a three-year ratable vesting schedule where vesting
occurs on the first, second and third anniversaries of the date of grant of the
equity award, to the extent that the award would not be vested at a greater
percentage under the terms of the applicable equity award agreement; and
WHEREAS, the Company desires to amend the Plan, effective upon the date this
amendment is executed as recorded below:
NOW, THEREFORE, effective upon execution of this amendment, a new Article IIA5
is added to the Plan to read as follows:
5.    Committee to Vest Certain Equity Awards
(a)
This Article IIA5 applies if you have been granted an award of restricted stock
units, stock appreciation rights, and/or options under the Post Holdings, Inc.
2012 Long-Term Incentive Plan and/or the Post Holdings, Inc. 2016 Long-Term
Incentive Plan (collectively, the “Equity Plans”), wherein the vesting schedule
for any such outstanding award is based upon the passage of time on other than a
ratable basis, or is ratable in whole or part but where such vesting schedule
does not provide for any vesting of such award on or before the first
anniversary of the date of grant of the equity award.

(b)
If at any point while you have an equity award described in Article IIA5(a) that
is not fully vested, you become eligible pursuant to Article IIA1 of this Plan,
the Committee agrees to ratably vest such equity award upon your separation from
service, as though the award had a vesting schedule that provided for vesting in
equal annual installments on each of the first, second and third anniversaries
of the date of grant of such equity award), but only to the extent that such
anniversaries have occurred through the date of termination of employment. This
Article IIA5(b) shall not apply to the extent that, by its terms, the award is
already vested at a greater percentage, or would vest at a greater percentage
upon your separation from service. In no event shall any such vesting exceed one
hundred percent vesting by application of this provision. For the sake of
clarity, the vesting date under application of this Article IIA5(b) shall be the
date of separation from service. Application of this Article IIA5(b) is
illustrated in the following examples:








--------------------------------------------------------------------------------





i.
By way of example only, you have an equity award that by its terms has a
five-year cliff vesting schedule (wherein the award would vest fully only after
five years have passed), and you become eligible for benefits under this Plan
after two full years since the date of grant have passed. Two-thirds (2/3) of
the award shall be vested.

ii.
By way of example only, under its terms, your equity award does not begin to
vest until five years after the date of grant have passed, at which time the
award vests 20% on each of the sixth through tenth anniversaries of the date of
grant. You become eligible for benefits under this Plan after three full years
since the date of grant have passed. One hundred percent (100%) of the award
shall be vested.

(c)
To the extent that any portion of a stock option or stock appreciation right
award becomes vested in accordance with the foregoing, such portion of such
award shall become exercisable at the time of such vesting and remain
exercisable for such period as provided in the event of an involuntary
termination of employment under the applicable award agreement (or if no such
period is specified in the event of an involuntary termination of employment
under the applicable award agreement or Equity Plan, such vested portion of such
an award shall remain exercisable for six months following such separation from
service, or until the expiration of the term of the award if sooner). Any
portion of such stock option or stock appreciation right award that remains
unvested and/or unexercised after application of the foregoing provisions shall
be forfeited without further consideration or payment therefor and may not be
exercised.

(d)
To the extent that any portion of a restricted stock unit award becomes vested
in accordance with the foregoing, such award shall be settled in the medium and
manner set forth in the award on the date of such separation from service or
within sixty days thereafter (or, to the extent required under Section 409A of
the Internal Revenue Code, at such other time as may be provided under the terms
of the award). Any portion of such restricted stock unit award that remains
unvested after application of the foregoing provisions shall be forfeited
without further consideration or payment therefor.

(e)
If the Company determines, in its sole discretion, that application of Article
IIA5 would cause adverse tax consequences to the Company under Section 409A of
the Internal Revenue Code, as it may be amended from time to time, application
of Article IIA5 shall occur only at the Committee’s discretion.








--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Post Holdings, Inc. has executed this Plan on this 2nd day
of May, 2016.
 
POST HOLDINGS, INC.
 
 
 
 
 
 
 
By:
/s/ Robert V. Vitale
 
 
Robert V. Vitale
 
 
President and Chief Executive Officer

 



